Beck, P. J.
(After stating the foregoing facts.) On September 13, 1931, this court rendered a decision in the case of Munford v. Peeples, 152 Ga. 31 (108 S. E. 454), upon review of the questions made by the demurrers and answers to the petition filed on February 13, 1920; and that decision disposes of the questions involving the substantial merits of this controversy. The stock therein referred to as trust stock was held to be the property of Mrs.' Peeples in fee simple. The other questions raised in that *810record were also adjudicated adversely to the plaintiff in error in the instant case, by the affirmance of the judgment of the court below; and the onfy remaining question for decision here is the question of the court’s jurisdiction to entertain the present application for the interlocutory 'order sought. It may be true that in this application questions were introduced which were involved in the case already pending in the Supreme Court, and that this fact would divest the court below of jurisdiction of such questions; but the fact that certain questions in the present record were not within the jurisdiction of the court did not afford ground for a refusal to consider the application so far as it sought the interlocutory and administrative order, and the court did not go beyond its equitable powers in entertaining and disposing of the application for that purpose, especially in view of the peculiar rights involved and the peculiar condition of the affairs of the Etowah Development Company, and the attitude of the plaintiff to these affairs, and the obligation resting upon her in view of the court’s former order, and the conditions in the bond which she had been required to give; and the jurisdiction of the court to entertain the application for interlocutory orders of the nature of that involved here has been settled by decisions of this court involving analogous questions. Ryan v. Kingsbery, 88 Ga. 361 (14 S. E. 596); May v. Printup, 59 Ga. 128; Farmers Co-operative Mfg. Co. v. Drake, 86 Ga. 766 (22 S. E. 1004); Armstrong v. American National Bank, 144 Ga. 245 (86 S. E. 1087); 3 C. J. 1268, § 1385 et seq. If the court below, in granting the interlocutory order referred to, went further in giving specific directions to the receiver as to how he should vote than a court of equity is authorized to go, nevertheless the specific directions related to powers which terminated at the next annual meeting of the stockholders of the corporation, which was held after the decision in the case of Munford v. Peeples, referred to above. And it is therefore not necessary to consider whether the order of the court in this respect should be changed or modified, as the trust stock before the annual meeting of the stockholders had, no doubt, passed into the control of Mrs. Peeples, the absolute owner thereof, and the powers with which the receiver was vested had ceased to be material. It follows from this that the judgment of the court below should be affirmed. Judgment affirmed.

All the Justices concur. '

*811Atkinson and Hines, JJ., concur in tbe decision of the majoritj’, but are of the opinion that the bill of exceptions should have been dismissed because prematurely brought.